UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7826



ARTHUR CARL DOVE,

                                              Plaintiff - Appellant,

          versus


QUALITY DENTAL SERVICE; CYNTHIA IDZIK, Doctor,
DDS; OSWALD WARNER, Doctor, DDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-157-AW)


Submitted:   May 25, 1999                     Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Bernard Tetrault, PRISM, Chestertown, Maryland, for Appel-
lant.   Kevin Bock Karpinski, ALLEN, JOHNSON, ALEXANDER & KARP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Carl Dove appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Dove v. Quality Dental Serv., No. CA-98-

157-AW (D. Md. Nov. 23, 1998).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2